Crew III, J.P.
Appeal from a judgment of the Supreme Court (Sherman, J.), rendered January 16, 2007 in Tompkins County, convicting defendant upon his plea of guilty of the crime of course of sexual conduct against a child in the first degree.
Defendant waived his right to indictment and, pursuant to a negotiated plea agreement, pleaded guilty to a superior court information charging him with the crime of course of sexual conduct against a child in the first degree for which he was sentenced to a prison term of 25 years together with five years of postrelease supervision. Defendant now appeals and we affirm.
Initially, defendant contends that his plea was not voluntary, knowing and intelligent and that he was denied the effective assistance of counsel. We need note only that defendant’s failure to move to withdraw his plea or vacate the judgment of conviction renders these arguments unpreserved for appeal (see People v Sawyer, 41 AD3d 1089, 1090 [2007], lv denied 9 NY3d 926 [2007]; People v Masters, 36 AD3d 959, 960 [2007], lv denied 8 NY3d 925 [2007]). In any event, were we to consider those contentions, we would find them without merit.
Finally, we reject defendant’s challenge to the severity of his sentence. Our review of the record reveals that defendant made a knowing, voluntary and intelligent waiver of his right to appeal, which forecloses his right to request that we review the propriety of his sentence in the interest of justice (see People v Lopez, 6 NY3d 248, 255 [2006]).
Spain, Carpinello, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.